[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-14434                   MAY 5, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                  D. C. Docket No. 05-00052-CR-LSC-TMP

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

KENNETH DEWAYNE SMITH,

                                                     Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                 (May 5, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

     Appellant pled guilty pursuant to a plea agreement and was convicted on
both counts of a two-count indictment: Count One, possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1); Count Two, possession with

intent to distribute five grams or more of a mixture or substance containing a

detectable amount of cocaine base, in violation of 21 U.S.C. § 841(a)(1). After the

district court sentenced him to prison for a total of 292 months, he lodged this

appeal. He asks that we vacate his convictions, and direct the reinstatement of his

plea of not guilty, on the ground that he received ineffective assistance of counsel

prior to and at the time he accepted the plea agreement and pled guilty.

      Except in rare instances where counsel’s ineffectiveness is manifest on the

cold record, we do not consider an ineffective assistance of counsel claim in the

direct appeal of a judgment of conviction. If appellant wishes to pursue this claim,

he should move the district court for relief under 28 U.S.C. § 2255. A § 2255

proceeding will provide a forum for taking evidence concerning counsel’s

performance, including the advice he gave appellant in connection with his plea

agreement with the Government.

      Since the only issue appellant raises in this appeal is whether counsel’s

performance passed Sixth Amendment muster – that is, he does not otherwise

attack his convictions or sentences – the judgment of the district court is

      AFFIRMED.



                                           2